                      Case 1:12-cr-00099-SPW Document 67 Filed 10/23/20 Page 1 of 6
                                         United States District Court
                                           DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                           AMENDED JUDGMENT IN A CRIMINAL CASE
                                                                                    (For Revocation of Probation or Supervised Release)

 V,                                                                                 Case Number: CR 08-50-BLG-SPW-l
                                                                                                           CR 08-61-BLG-SPW-l
                                                                                                           CR 12-99-BLG-SPW-l


 KRISTA LITTLE HEAD                                                                 USM Number: 10125-046
 Date of Original Judgment or Last Amended Judgment:                                Gillian E. Gosch
 10/21/2020
 Reason for Amendment:                                                              Defendant's Attorney

 □    Correction of sentence on remand (18 U.S.C. 3742(f)( 1) and (2))          □   Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or
                                                                                    3583(e))
 □    Reduction of Sentence for Changed Circumstances                           □   Modification of Imposed Term of Imprisonment for Extraordinary and
      (Fed.R.Crim.P.35(b))                                                          Compelling Reasons (18 U.S.C. § 3582(c)(1))
 □    Correction of Sentence by Sentencing Court (Fed.R.Crim.P.36)              □   Modification of Imposed Term of Imprisonment for Retroactive
                                                                                    Amendment(s) top the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
 Kl   Correction of Sentence for Clerical Mistake (Fed.RCrim.P.36)              □   Direct Motion to District Court Pursuant   □ 28 U.S.C. § 2255 or
                                                                                          □     18 U.S.C. §3559(c)(7)
                                                                                □   Modification of Restitution Order (18 U.S.C. § 3664)

THE DEFENDANT:
       admitted guilt to violation of conditions                                                   of the term of supervision.
 □     was found in violation of condition(s)                                                      after denial of guilt.

The defendant is adjudicated guilty of these violations:

  Violation Number                                               Nature of Violation                                             Violation Ended
           1                  Defendant failed to reside at an approved residence and failed to update probation as to her          5/22/2020
                                                                      whereabouts.
           2                  Defendant failed to maintain employment and inform probation of her lack of employment.               5/28/2020
           3                  Defendant failed to report to approved housing as ordered by probation and failed to update           5/26/2020
                                                              probation as to her location.
                             Defendant failed to follow the condition that she avoid interaction with an individual known to        5/27/2020
                                                           have engaged in criminal activity.
                                                      Defendant admitted to consuming alcohol.                                      5/26/2020
                                     A criminal charge is currently pending against Defendant in Cascade County.                    9/17/2020


The defendant is sentenced as provided in pages 2 through 13 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.                                                                  ^

                                                                         Date of bnposition of Judgment



                                                                         Signature of Judge

                                                                         Susan P. Walters. United States District Judge
                                                                         Name and Title of Judge

                                                                         October 23.2020
                                                                         Date
Case 1:12-cr-00099-SPW Document 67 Filed 10/23/20 Page 2 of 6
Case 1:12-cr-00099-SPW Document 67 Filed 10/23/20 Page 3 of 6
Case 1:12-cr-00099-SPW Document 67 Filed 10/23/20 Page 4 of 6
Case 1:12-cr-00099-SPW Document 67 Filed 10/23/20 Page 5 of 6
Case 1:12-cr-00099-SPW Document 67 Filed 10/23/20 Page 6 of 6
